Reasons for Allowance
Claims 1, 2, 5, 6, 11-15, 18, 20, 21, 26-33 are considered allowable since when reading the claims in light of the specification (MPEP § 2111.01) or In re Sneed, 710 F.2 1544, 1548, 218 USPQ 385,388 Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, wherein the Applicant discloses determining, based on received input, a style of a media presentation, the media presentation including photographic images from one or more media resources associated with a social network, the photographic images being associated with a user of the social network; receiving a request, from the user of the social network, to publish the media presentation to a selected channel of the social network associated with the user; in response to receiving the request to publish, sharing the media presentation through the selected channel via the social network such that the media presentation can be displayed by a plurality of computing devices, wherein the plurality of computing devices are associated with a plurality of user having access to the selected channel such that the media presentation is automatically loaded into the selected channel associated with the user; and ACTIVE. 125383080.012U.S. Patent Application Serial No. 12/347,747 Amendment dated November 24, 2020 Reply to Office Action of July 24, 2020when the media presentation is viewed, causing the audio to play and the photographic images to move progressively to present the photographic images as a linear narrative, wherein the photographic images and the animation are provided in the virtual spaces and are able to move in multiple directions within at least one of the virtual spaces.
Inter alia, independent claims 11 and 20, wherein the Applicant discloses similar limitations, are allowed for reasons similar to those cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426